974 F.2d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daniel R. De NARDO, Plaintiff-Appellant,v.Karl JOHNSTONE;  Patrick Murphy;  Alaska Public EmployeesAssociation, Defendants-Appellees.
No. 91-35631.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 21, 1992.*Decided Aug. 31, 1992.

Before HUG, D.W. NELSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Daniel De Nardo appeals the district court's grant of summary judgment in favor of the Alaska Public Employees Association ("APEA") and Patrick Murphy, an APEA agent, and also appeals the dismissal of De Nardo's action against Alaska judge Karl Johnstone.   We affirm.


3
We review a grant of summary judgment de novo to determine whether, viewing the evidence in the light most favorable to the nonmoving party, there are any genuine issues of material fact and whether the district court applied the correct substantive law.   Tzung v. State Farm Fire & Cas. Co., 873 F.2d 1338, 1339-40 (9th Cir.1989).


4
In 1978 De Nardo was terminated from employment with the State of Alaska at the request of the APEA.   This is the latest in a long line of cases challenging that termination.   In  De Nardo v. Murphy, 781 F.2d 1345 (9th Cir.1986), we affirmed an injunction against further litigation over De Nardo's 1978 discharge.   We therefore decline to address the merits of this case.   To do otherwise would simply encourage De Nardo to continue to litigate these claims.


5
Appellees request attorney fees.   This court has the discretion to impose damages against litigants, even pro se, as a sanction for bringing a frivolous appeal.   Fed.R.App.P. 38;  28 U.S.C. § 1912.   An appeal is frivolous if the results are obvious or the arguments of error are wholly without merit.   Wilcox v. Commissioner of Internal Revenue, 848 F.2d 1007, 1009 (9th Cir.1988).   The result here is obvious and the arguments are wholly without merit.   Appellee Karl Johnstone is awarded double costs and $1,000 for attorney's fees.   Appellees Alaska State Employees Association and Patrick Murphy are collectively awarded double costs and $1,000 for attorney's fees.


6
The mandate will issue immediately.   No petition for rehearing will be entertained.


7
AFFIRMED.



*
 The panel unanimously find this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3